DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter 
Claims 1-7, 14-18 and 20 have been allowed.

 				Claim Objection 
Claim 8 is objected for claim language “…contacts an conductive feature..”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Derraa et al. (US 2003/0025206, hereinafter Derra) in view of Shieh et al. (US 2006/0040474, hereinafter Shieh).
With respect to claim 8, Derraa discloses a method of forming integrated circuits (para 0002), the method comprising: forming an opening (24 of fig. 1A) in a dielectric layer (18) of a wafer (10); introducing a process gas comprising argon and nitrogen to the wafer and into the opening (para 0034; introducing argon and nitrogen to the wafer and the into the opening), wherein the nitrogen has a first flow rate, and the argon has a second flow rate (nitrogen and argon have different flow rates), 
after the argon and the nitrogen are introduced, filling the opening with a conductive material (32 of fig. 1C) to form a via (34 of fig. 1D), wherein a bottom of the via contacts an conductive feature underlying the dielectric layer (para 0042 and 0043; contact can be indirect contact).
In the same embodiment, Derraa does not explicitly disclose a ratio of the first flow rate to a sum of the first flow rate and the second flow rate is between about 0.2 and about 0.4.
In an another embodiment, Derra discloses a ratio of the first flow rate to a sum of the first flow rate and the second flow rate is between about 0.2 and about 0.4 (para 0056; nitrogen flow rate 2000 sccm,  argon flow rate 3000 sccm; ration of the fist flow rate to a sum of the first flow rate and the second flow rate 2000/(2000 +3000) = 0.4). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Derra’s first embodiment by adding second embodiment’s disclosure in order to achieve the optimal processing results.                                                                                                                                                                                                            Derraa does not explicitly disclose wherein a polymer layer on sidewalls of the dielectric layer and in the opening is removed by the process gas.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Derra’s method by adding Shieh’s disclosure in order to produce clean via or openings in a semiconductor device.
With respect to claim 9, Derraa/Shieh discloses the method of claim 8.
Derraa does not explicitly disclose that the process gas has a pressure in a range between about 10 mTorr and about 100 mTorr. 
In an analogous art, Sheih discloses that the process gas has a pressure in a range between about 10 mTorr and about 100 mTorr (para 0005 and 0007). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Derraa’s method by adding Sheih’s disclosure in order to achieve the optimal processing results.      
With respect to claim 10, Derraa/Sheih discloses the method of claim 8.
Derra further discloses wherein the first flow rate is in a range between about 10 seem and about 500 seem (para 0034; 50 sccm).
                                                                                                                                                                                                  
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Derraa/Shieh in view of MIYAMOTO (US 2008/0237784, hereinafter Miyamoto).
With respect to claim 11, Derraa/Shieh discloses the method of claim 8.
Derraa/Shieh does not explicitly disclose that when the process gas is introduced, the wafer is at a temperature in a range between about 20°C and about 8o°C.
In an analogous art, Miyamoto discloses that when the process gas is introduced, the wafer is at a temperature in a range between about 20°C and about 8o°C (para 0072) . Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Derraa/Shieh’s method by adding Miyamoto’s disclosure in order to achieve the optimal processing results.      
                                                                                                                                                                                                  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Derraa/Sheih in view of Sung et al. (US 2014/0264880, hereinafter Sung).
With respect to claim 12, Derraa/Sheih discloses the method of claim 8.
Derraa/Sheih does not explicitly disclose forming an etch stop layer, with the dielectric layer being formed over the etch stop layer, wherein the process gas is introduced when a top surface of the etch stop layer is exposed to a bottom of the via opening.
In an analogous art, Sung discloses forming an etch stop layer (130 of fig. 8), with the dielectric layer being formed over the etch stop layer (150 of fig. 8), wherein the process gas is introduced when a top surface of the etch stop layer is exposed to a bottom of the via opening (fig. 9; para 0032-0033).

With respect to claim 13, Derraa/Sheih/Sung discloses the method of claim 12.
	Derraa/Shieh does not explicitly disclose wherein the forming the etch stop layer comprises depositing a first sub-layer and a second sub-layer over the first sub-layer, and the process gas is introduced when the second sub-layer has been etched-through, and the first sub-layer remains to cover the conductive feature.
	In an analogous art, Sung discloses wherein the forming the etch stop layer comprises depositing a first sub-layer (para 0017; 130 of fig. 2) and a second sub-layer (para 0017; 140 of fig. 2) over the first sub-layer, wherein the first sub-layer and second sub-layer are formed of different materials (para 0021; first  ESL130 comprised of metal and second ESL 140 comprises of silicon) and the process gas is introduced when the second sub-layer has been etched-through (para 0032-0033), and the first sub-layer remains to cover the conductive feature (fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Derraa/Sheih’s method by adding Sung’s disclosure in order to protect the semiconductor device during etching.

Response to Arguments
This action is response to applicant's arguments filed on 12/03/20. Applicant did not address the objection of claim 8, therefore the objection has been maintained.

Regarding claim 12, applicant’s arguments have been considered, however they are not persuasive.
Applicant argues as below:


    PNG
    media_image1.png
    655
    815
    media_image1.png
    Greyscale

		Examiner respectfully disagrees and presents below:
	Sung discloses:

[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]	
    PNG
    media_image2.png
    335
    419
    media_image2.png
    Greyscale

		Sung further discloses:
	
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    219
    462
    media_image3.png
    Greyscale
Based on above, Sung clearly discloses providing electrical connection to components beneath an insulation layer as disclosed in Derraa. Therefore, Sung is analogous art and Derraa does not 
teach away from being combined with Sung. 
	Regarding claims 9-13, applicant argues as below:



    PNG
    media_image4.png
    184
    826
    media_image4.png
    Greyscale

	Examiner respectfully disagrees because claims 9-13 depend on claim 8 not claim 1. Claim 8 and it’s dependent claims have been rejected. Therefore, the rejection has been maintained. Amended claim 13 has been addressed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                         

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816